 


111 HR 267 IH: Expanding Tax Assistance Act of 2009
U.S. House of Representatives
2009-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
111th CONGRESS
1st Session
H. R. 267 
IN THE HOUSE OF REPRESENTATIVES 
 
January 7, 2009 
Ms. Eddie Bernice Johnson of Texas introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to expand the availability of the Internal Revenue Service’s Taxpayer Assistance Centers. 
 
 
1.Short titleThis Act may be cited as the Expanding Tax Assistance Act of 2009. 
2.Expanded availability of taxpayer assistance centers 
(a)In generalSubchapter E of chapter 77 of the Internal Revenue Code of 1986 (relating to miscellaneous provisions) is amended by adding at the end the following new section: 
 
7529.Taxpayer assistance centers 
(a)In generalThe Secretary shall, subject to the availability of appropriated funds, take steps to ensure the expanded availability of Taxpayer Assistance Centers with the goal of providing at least 1 Taxpayer Assistance Center in each district represented by a Member of the House of Representatives. 
(b)Use of volunteers and private contractorsTo carry out the expansion required by subsection (a), the Secretary may use the services of— 
(1)volunteers, 
(2)organizations described in section 501(c) and exempt from tax under section 501(a), and 
(3)persons engaged in the trade or business of providing the type of assistance otherwise provided by employees of the Internal Revenue Service at Taxpayer Assistance Centers. 
(c)Fees 
(1)In generalNot more than a nominal fee shall be charged for services provided at Taxpayer Assistance Centers. 
(2)Free services for certain individualsNo fee shall be charged for services provided at Taxpayer Assistance Centers for any individual whose income does not exceed 250 percent of the poverty level, as determined in accordance with criteria established by the Director of the Office of Management and Budget. 
(3)Exception for actual costsParagraphs (1) and (2) shall not apply to reimbursement of actual costs incurred. 
(d)GrantsThe Secretary may, subject to the availability of appropriated funds, make grants and enter into contracts to secure the assistance of persons described in paragraph (2) and (3) of subsection (b) at Taxpayer Assistance Centers.. 
(b)Clerical amendmentThe table of sections for subchapter E of chapter 77 of such Code is amended by adding at the end the following new item: 
 
Sec. 7529. Taxpayer assistance centers.. 
(c)Maintenance of existing centersNothing in this Act shall be construed to permit the closure of any Taxpayer Assistance Center operating on the date of the enactment of this Act until each district represented by a Member of the House of Representatives that is served by such Center is served by a Taxpayer Assistance Center located in such district. 
 
